EXHIBIT 10.32


LABORATORY CORPORATION OF AMERICA® HOLDINGS
430 SOUTH SPRING STREET
BURLINGTON, NC 27215
TELEPHONE:(336) 229-1127


CONFIDENTIAL

October 19, 2007

Woodrow L. Cook
3510 S. Ocean Shore Blvd
Flagler Beach, FL 32136


RE: EMPLOYMENT SEPARATION AGREEMENT AND GENERAL RELEASE

Dear Woody:

I am writing on behalf of Laboratory Corporation of America Holdings and/or its
subsidiaries (“LabCorp” or the “Company”) to offer you (the “Employee”) the
following Employment Separation Agreement (the “Agreement”). The terms and
conditions of this Agreement are as follows:


1.0  SEPARATION PAY

  1.1   Effective October 31, 2007, the Employee’s employment with the Company
will be terminated. In consideration for the covenants, promises and agreements
herein and in particular the Employee’s covenants not to solicit, not to compete
and not to disclose confidential information, LabCorp will pay the Employee a
severance in the total amount of $1,181,432.00, representing a payment of two
times the sum of Employee’s current base salary of $337,552.00 plus the
Employee’s target MIB Bonus of $253,164.00. LabCorp will remit a payment of
$450,000.00, within 30 days following the effective date of this Agreement, a
second payment of $140,716.00 within 10 days after 6 months after the effective
date of this and a final payment of $590,716.00 within 30 days following the
one-year anniversary of the effective date of this Agreement, subject to, and
net of, any applicable federal, state or municipal deductions. For purposes of
this Agreement, “MIB Bonus” shall mean a payment as defined under the LabCorp
Management Incentive Bonus Plan. LabCorp shall not be responsible for making any
payment under this paragraph if the Employee has not complied in all material
respects with the terms and conditions of this Agreement. Employee further
understands and agrees that if he applies for, and accepts, another position
with LabCorp during the twenty four (24) months represented by the Separation
Pay, he will repay to LabCorp the pro-rata amount of Separation Pay representing
the number of months he is re-employed.


  1.2   In addition to the compensation payable under Paragraph 1.1 of the
Agreement, the Employee shall receive an additional payment equal to the pro
rated portion of his earned MIB Bonus payment for Fiscal Year 2007, less
applicable taxes and withholdings, and payable commensurate with payments made
by the Company under the LabCorp Management Incentive Bonus Plan. The Employee
shall also receive a payment of $387,600, less any applicable taxes and
withholdings, half payable within 30 days after the one year anniversary of the
execution of this Agreement and half payable within 30 days after the second
year anniversary of the execution of this Agreement.



2.0  CONTINUATION OF BENEFITS

  2.1   Employee, his/her spouse, and his/her other dependent(s) may be eligible
to elect continued health care coverage under the group medical and dental plans
sponsored by the Company, as provided in the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
which provides generally that certain employees and their dependents may elect
to continue coverage under employer-sponsored group health plans for a period of
at least eighteen (18) months under certain conditions, including payment by
Employee of the “Applicable Premium” as defined in Section 604 of the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq.
(“ERISA”). In the event the Employee elects continuation of coverage under COBRA
for himself and his spouse and dependents, the Company will pay the applicable
premium for such coverage for the first eighteen (18) months thereof.



3.0  COMPROMISE

  3.1   This Agreement shall never be construed as an admission by LabCorp of
any liability, wrongdoing or responsibility on its part or on the part of any
other person or entity described in Paragraph 4.1 of this Agreement. The Company
expressly denies any such liability, wrongdoing or responsibility.



4.0  RELEASE

  4.1   Employee, on behalf of himself/herself and his/her heirs, assigns,
transferees and representatives, hereby releases and forever discharges LabCorp,
and its predecessors, successors, parents, subsidiaries, affiliates, assigns,
representatives and agents, as well as all of their present and former
directors, officers, employees, agents, shareholders, representatives, attorneys
and insurers (collectively, the "Releasees"), from any and all claims, causes of
actions, demands, damages or liability of any nature whatsoever, known or
unknown, which Employee has or may have which arise out of his/her employment or
cessation of employment with the Company, or which concern or relate in any way
to any acts or omissions done or occurring prior to and including the date of
this Agreement, including, but not limited to, claims arising under the Fair
Labor Standards Act, 29 U.S.C.ss.201 et seq.; the Equal Pay Act , 29
U.S.C.ss.206(a) and interpretive regulations; Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C.ss.2000e et seq.; 42 U.S.C.ss.1981 et seq.; the
Americans with Disabilities Act, 42 U.S.C.ss.12101 et seq.; the Family and
Medical Leave Act, 29 U.S.C.ss.2601 et seq.; the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C.ss.1001 et seq. (except as to
Employee's claims for entitlement under the Company's ERISA Plans in which he is
a participant, in accordance with the terms of those plans); the Worker
Adjustment and Retraining Notification Act, 29 U.S.C.ss.ss.2101 et seq.; the Age
Discrimination in Employment Act, as amended, 29 U.S.C.ss.ss.621 et seq.; any
and all claims for wrongful termination and/or retaliation; claims for breach of
contract, express or implied; claims for breach of the covenant of good faith
and fair dealing; claims for compensation, including but not limited to wages,
bonuses, or commissions except as otherwise contained herein; claims for
benefits or fringe benefits, including, but not limited to, claims for severance
pay and/or termination pay, except as otherwise contained herein; claims for, or
relating to stock or stock options, except that nothing in this Agreement shall
prohibit Employee from exercising any vested stock options in accordance with
the terms of the applicable stock option agreement(s); claims for vacation pay;
claims arising in tort, including, but not limited to, claims for invasion of
privacy, intentional infliction of emotional distress and defamation; claims for
quantum meruit and/or unjust enrichment; and any and all other claims arising
under any other federal, state, local or foreign laws, as well as any and all
other common law legal or equitable claims.


  4.2   Employee is hereby advised in accordance with the Older Workers’ Benefit
Protection Act (the “OWBPA”) that: (i) he/she should consult with an attorney
(at his/her own expense) prior to executing this Agreement; (ii) he/she is
waiving, among other things, any age discrimination claims under the Age
Discrimination in Employment Act, provided, however, he/she is not waiving any
claims that may arise after the date this Agreement is executed; (iii) he/she
has forty-five (45) days within which to consider the execution of this
Agreement, before signing it; and (iv) for a period of seven (7) days following
the execution of this Agreement, he/she may revoke this Agreement by delivering
written notice (by the close of business on the seventh day) to the Company in
accordance with Paragraph 9.6 herein, and this Agreement shall not become
effective or enforceable until that revocation period has expired. Attached to
this document in Exhibit A is a table showing the age and job title of those
individuals selected for employment termination, as well as the age and job
title of any individuals not selected for employment termination.


  4.3   Notwithstanding the provisions of Paragraph 4.1, said release does not
apply to any and all statutory or other claims that are prohibited from waiver
by Federal, State or local law. Moreover, Paragraph 4.1 and any other term of
this Agreement does not amend, rescind, or otherwise effect the Employee’s
rights under the terms of the Laboratory Corporation of America Holdings 2000
Stock Incentive Plan and any resolution adopted by the Board of Directors of the
Company affecting the terms and conditions of the Stock Option, Restricted Stock
and Performance Award Agreements.



5.0  CONFIDENTIALITY

  5.1   Employee understands and agrees that all discussions, negotiations and
correspondence relating to this Agreement and the terms thereof (collectively
“Confidential Information”) are strictly confidential and that this
confidentiality provision is a material term of this Agreement. Accordingly,
Employee agrees not to disclose to anyone (other than counsel, accountants,
immediate family members) any Confidential Information unless such disclosure is
(i) lawfully required by any government agency; (ii) otherwise required to be
disclosed by law (including legally required financial reporting) and/or by
court order; or (iii) necessary in any legal proceeding in order to enforce any
provision of this Agreement. Employee hereby agrees that any failure to fully
and completely comply with this provision shall entitle the Company to seek
damages for a demonstrated breach of the confidentiality provision, to include
recoupment of monies paid hereunder. Notwithstanding this paragraph, Employee
may disclose the contents of Paragraph 6.0 and its subparts to any subsequent
employer.


  5.2   Employee agrees to keep confidential and not to disclose to any person
or entity other than LabCorp any and all secret, confidential and/or proprietary
information or ideas developed by Employee for, or acquired by Employee from,
the Company, or any of its agents, consultants, or vendors. Such information or
ideas shall include, but are not limited to, business plans, reports, sales
information, cost or pricing data, product data or information services data,
including, but not limited to, information services structure, methods of
production or manufacture, formulae, intercorporate structure and dealings, and
lists of suppliers or customers that are not currently in the public domain.


  5.3   Employee further agrees that he/she will notify the Company in writing
within five (5) calendar days of the receipt of any subpoena, court order,
administrative order or other legal process requiring disclosure of information
subject to Paragraph 5.0 of this Agreement.



6.0  NON-SOLICITATION/NON-COMPETE

  6.1   For a period of two (2) years following the termination of Employee’s
Employment, Employee will not, without the prior written consent of the
Corporation:


(a)  

directly or indirectly through a subordinate, co-worker, peer, or any other
person or entity contact, solicit or communicate with a customer of the Company
or potential customer targeted by the Company at the time of termination of
employment for the purpose of (i) offering, selling, licensing or providing the
same or substantially similar commercial medical testing or anatomical services
offered and/or provided to said customer or potential customer by the Company or
(ii) influencing said customer’s or potential customer’s decision on whether to
purchase or use such commercial medical testing or anatomical services offered
by the Company;


(b)  

directly or indirectly through a subordinate, co-worker, peer, or any other
person or entity contact, solicit, encourage or induce any officer, director or
employee of the Company to consult, work for or be otherwise engaged by the
Employee and/or any other person, trade or business that either (i) directly
competes with the Company in the same geographic markets serviced by the Company
or (ii) supplies, services, advises or consults with a person, trade or business
that directly competes with the Company in the same geographic markets serviced
by the Company; or


(c)  

directly or indirectly own, invest in, consult for, be employed by or otherwise
engaged by any person, trade or business that either (i) directly competes with
the Company in the same geographic markets serviced by them or (ii) supplies,
services, advises or consults with a person, trade or business that directly
competes with the Company in the same geographic markets serviced by them,
except that nothing in this Agreement shall prohibit Employee from holding not
more than a three percent (3%) of the outstanding shares of a publicly traded
company whether or not engaged in business activities that compete with the
business activities of the Company.


  6.2   Employee acknowledges and agrees that because the violation, breach, or
threatened breach of Paragraph 6.1 of this Agreement would result in immediate
and irreparable injury to the Company, the Company shall be entitled, without
limitation of remedy, to (a) temporary and permanent injunctive and other
equitable relief restraining Employee from activities constituting a violation,
breach or threatened breach of Paragraph 6.1 to the fullest extent allowed by
law, (b) all such other remedies available at law or in equity, including
without limitation the recovery of damages, reasonable attorneys’ fees and
costs, and (c) withhold any further payments under this Agreement which become
due and owing after the occurrence of said violation, breach or threatened
breach. In the event that a Court should determine that the Employee engaged in
conduct in breach of Paragraph 6.1, the Employee agrees to repay to the Company
all payments made under this Agreement prior to the Court’s finding.



7.0  RETURN OF COMPANY PROPERTY

  7.1   Employee agrees that prior to his/her execution of this Agreement,
he/she will return any and all Company documents and any copies thereof, in any
form whatsoever, including computer records or files, containing secret,
confidential and/or proprietary information or ideas, and any other LabCorp
property (including, but not limited to, any cell phones, pagers and/or computer
equipment) in Employee’s possession or control.



8.0  DUTY TO COOPERATE

  8.1   Without limitation as to time, Employee agrees to cooperate and make all
reasonable and lawful efforts to assist the Company in addressing any issues
which may arise concerning any matter with which he/she was involved during
his/her employment with LabCorp, including, but not limited to cooperating in
any litigation arising therefrom. LabCorp agrees to provide reasonable notice on
requesting such assistance. LabCorp shall reimburse Employee at a fair and
reasonable rate for services provided by the Employee to the Company in
connection with services provided under this provision.


  8.2   Employee further agrees that he/she will not make any disparaging
comments or commit any act the purpose of which is to injure the reputation of
the Company. Employee’s obligation in this regard extends to the reputation of
the Company and any other person or entity described in Paragraph 4.1 of this
Agreement.



9.0  MISCELLANEOUS

  9.1   This Agreement is binding on, and shall inure to the benefit of, the
Parties hereto and their heirs, representatives, transferees, principals,
executors, administrators, predecessors, successors, parents, subsidiaries,
affiliates, assigns, agents, directors, officers and employees.


  9.2   This Agreement constitutes the complete agreement between, and contains
all of the promises and undertakings of the Parties. Any and all prior
agreements, representations, negotiations and understandings among the Parties,
oral or written, express or implied, with respect to the subject matter hereof
are hereby superseded and merged herein, except that this Agreement does not
rescind, revoke, replace or otherwise have any effect on any other
confidentiality, non-solicitation, non-disclosure, and non-compete agreement
executed by and between LabCorp and the Employee prior to the date of this
Agreement. This Agreement may not be revised or modified without the mutual
written consent of the Parties.


  9.3   Employee represents that he/she has not initiated any action or charge
against the Company or any of its predecessors, successors, parents,
subsidiaries, affiliates, agents, assigns, representatives or their present or
former directors, officers, employees or agents with any federal, state or local
court or administrative agency. If such an action or charge has been filed by
Employee, or on Employee’s behalf, he/she will use his/her best efforts to cause
it immediately to be withdrawn and dismissed with prejudice.


  9.4   The Parties acknowledge and agree that they have had sufficient time to
consider this Agreement and consult with legal counsel of their choosing
concerning its meaning prior to entering into this Agreement. In entering into
this Agreement, no Party has relied on any representations or warranties of any
other Party other than the representations or warranties expressly set forth in
this Agreement.


  9.5   Except as otherwise provided in this paragraph, if any provision of this
Agreement shall be determined to be invalid or unenforceable by a court of
competent jurisdiction, that part shall be ineffective to the extent of such
invalidity or unenforceability only, without in any ‘way affecting the remaining
parts of said provision or the remaining provisions of this Agreement; provided
that, if any provision contained in this Contract shall be adjudicated to be
invalid or unenforceable because such provision is held to be excessively broad
as to duration, geographic scope, activity or subject, such provision shall be
deemed amended by limiting and reducing it so as to be valid and enforceable to
the maximum extent compatible with the applicable laws of such jurisdiction,
such amendment only to apply with respect to the operation of such provision in
the applicable jurisdiction in which the adjudication is made. If Paragraph 4.1
of this Agreement is deemed invalid or unenforceable, in whole or in part, by a
court of competent jurisdiction, this entire Agreement shall be null and void,
and any consideration paid hereunder shall be repaid immediately by Employee
upon receipt of notice thereof.


  9.6   Such notice and any other notices required under this Agreement shall be
served upon the Company via telecopier and U.S. Mail as follows:


      If to the Company:


      Laboratory Corporation of America Holdings
430 S. Spring Street
Burlington, NC 27215
Telephone No. (336) 436-4226
Telecopier No. (336) 436-4177
Attention: General Counsel


      With a copy to:


      Laboratory Corporation of America Holdings
309 East Davis Street
Burlington, NC 27215
Attention: Director of HR Compliance


      If to the Employee:


      Woodrow L. Cook
3510 S. Ocean Blvd
Flagler Beach, FL 32136


  9.7   The interpretation and performance of this Agreement is governed by the
laws of the State of North Carolina, without reference to that jurisdiction’s
choice of law provisions.


  9.8   The effective date of this Agreement shall be either (a) October 31,
2007 or (b) the day after expiration of the seven (7) day revocation period set
forth in paragraph 4.2 of this Agreement, whichever date is later.


If you agree with the foregoing, please sign below and return two (2) originals
to Kathey Renaud, Director of Human Resources Compliance, 309 East Davis Street,
Burlington, North Carolina 27215. You should retain one (1) original copy of
this Agreement for your records.

Sincerely,

David P. King
Chief Executive Officer


AGREED TO AND ACCEPTED:

/s/Woodrow L. Cook
October 26, 2007